TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-06-00310-CR
                                       NO. 03-06-00311-CR




                                    Phillip Ashcraft, Appellant

                                                  v.

                                   The State of Texas, Appellee



     FROM THE DISTRICT COURT OF HAYS COUNTY, 22ND JUDICIAL DISTRICT
   NOS. CR-04-252 & CR-04-253, HONORABLE WILLIAM R. HENRY, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Appellant’s brief was due January 29, 2007. The brief has not been received and

appellant’s retained attorney, Thomas Anthony Zakes, did not respond to this Court’s notice that

the brief is overdue.

               The appeal is abated. The trial court shall conduct a hearing to determine whether

appellant desires to prosecute this appeal, whether appellant is indigent, and, if he is not indigent,

whether retained counsel has abandoned this appeal. See Tex. R. App. P. 38.8(b)(2). The court

shall make appropriate findings and recommendations. If necessary, the court shall appoint

substitute counsel who will effectively represent appellant in this cause. A record from this hearing,

including copies of all findings and orders and a transcription of the court reporter’s notes, shall be
forwarded to the clerk of this Court for filing as a supplemental record no later than June 22, 2007.

See Rule 38.8(b)(3).




                                              __________________________________________

                                              Bob Pemberton, Justice

Before Justices Patterson, Pemberton and Waldrop

Abated

Filed: May 24, 2007

Do Not Publish




                                                 2